Exhibit 10.7

QEP RESOURCES, INC.

ANNUAL MANAGEMENT INCENTIVE PLAN II

Section 1. Purpose.

The QEP Resources, Inc. Annual Management Incentive Plan II, as may be amended
from time to time (the “Plan”), is designed to provide an incentive to the
highest paid officers and key employees of QEP Resources, Inc. (the “Company”)
and its Affiliates (as defined below) to focus their best efforts to pursue and
attain major organizational goals. The intent of the Plan is to place a
significant portion of the eligible employee’s annual compensation at risk by
tying it to specific measurable goals that drive long-term shareholder value.

Section 2. Definitions.

“Affiliate” means any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code, any entity required to be
aggregated with the Company pursuant to regulations adopted under Section 409A
of the Code, or any entity otherwise designated as an Affiliate by the Company.

“Board” means the Board of Directors of the Company or a successor to the
Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee, or its successor committee, which
is comprised wholly of independent, outside directors and which must include at
least two such directors.

“Covered Employee” means any of the highest paid officers and key employees of
an Employer who are selected to participate in the Plan for a Performance Period
in accordance with Section 4 below.

“Designated Beneficiary” means the beneficiary designated by the Covered
Employee, in a manner determined by the Committee, to receive amounts due the
Covered Employee. In the absence of an effective designation by the Covered
Employee, Designated Beneficiary shall mean the Covered Employee’s
beneficiary(ies) designated by the Covered Employee (or deemed by law to be
designated) under the QEP Resources, Inc. Employee Investment Plan, as amended
from time to time, or if no such designation exists, the Covered Employee’s
estate.

“Disability” means a condition that renders a Covered Employee unable to engage
in any substantial, gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.

“Employer” means the Company and any of its Affiliates that is the direct
employer of a Covered Employee.



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Company.

“Performance Goals” means the specific, measurable goals set by the Committee in
writing for any given Performance Period. Performance Goals may include multiple
goals and may be based on one or more operational or financial criteria. Such
goals shall be set by the Committee by such date as is required under
Section 162(m) of the Code. In setting the Performance Goals for the Performance
Period, the Committee may include one or any combination of the following
criteria in either absolute or relative terms, for the Company or any business
unit within it: (a) total shareholder return; (b) return on assets, return on
equity or return on capital employed; (c) measures of profitability such as
earnings per share, corporate or business unit net income, net income before
extraordinary or one-time items, earnings before interest and taxes, earnings
before interest, taxes, depreciation and amortization, or earnings before
interest, depreciation, amortization, taxes and exploration expense; (d) cash
flow from operations; (e) gross or net revenues or gross or net margins;
(f) levels of operating expense or other expense items reported on the income
statement; (g) measures of customer satisfaction and customer service;
(h) safety; (i) annual or multi-year average reserve growth, production growth
or production replacement, either absolute or on an appropriate per unit basis
(e.g. reserve or production growth per diluted share; (j) efficiency or
productivity measures such as annual or multi-year average finding costs,
absolute or per unit operating and maintenance costs, lease operating expenses,
inside-lease operating expenses, operating and maintenance expense per decatherm
or customer or fuel gas reimbursement percentage; (k) satisfactory completion of
a major project or organizational initiative with specific criteria set in
advance by the Committee defining “satisfactory”; (l) debt ratios or other
measures of credit quality or liquidity; (m) production and production growth;
and (n) strategic asset sales or acquisitions in compliance with specific
criteria set in advance by the Committee.

“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Covered Employee’s right to, and the payment of, a cash award
granted under the terms of the Plan.

“Service” means a Covered Employee’s service as an employee of an Employer and,
to the extent applicable, service as an employee of Questar Corporation and any
affiliate thereof that was taken into account under the Questar Corporation
Annual Management Incentive Plan II, as amended and restated effective
January 1, 2010, with respect to such Covered Employee’s participation therein.

“Target Bonus” means the dollar amount specified for each Covered Employee
within the first 90 days of each Performance Period, but in no event after 25
percent of the Performance Period has lapsed.

“Termination of Employment” means the date on which a Covered Employee shall
cease to serve as an employee of an Employer for any reason.

 

2



--------------------------------------------------------------------------------

Section 3. Administration.

The Plan shall be administered by the Committee in conjunction with its
administration of the QEP Resources, Inc. Annual Management Incentive Plan, as
amended from time to time. The Committee shall have sole and complete authority
to adopt, alter, and repeal such administrative rules, guidelines and practices
for the operation of the Plan and to interpret the terms and provisions of the
Plan. The Committee also shall have sole and complete authority to determine the
extent to which Performance Goals have been achieved. The Committee’s decisions
shall be final and binding upon all parties, including the Employers,
stockholders, Covered Employees and Designated Beneficiaries.

Section 4. Eligibility.

Within 90 days of the beginning of a Performance Period, but in no event after
25 percent of the Performance Period has lapsed, the Committee shall designate
in writing those highest paid officers and key employees of an Employer who
shall be Covered Employees under the Plan for such Performance Period. Only such
Covered Employees are eligible to receive payments under this Plan.
Notwithstanding the foregoing, the Committee may designate additional officers
and key employees of an Employer as Covered Employees and/or increase a Covered
Employee’s Target Bonus at any time after the commencement of a Performance
Period, provided, that, if doing so would disqualify an award as “qualified
performance-based compensation” under Section 162(m) of the Code, such action
will be taken only if the Committee determines that it would be appropriate to
do so.

Section 5. Determination of Awards.

Within 90 days after the beginning of a Performance Period, but in no event
after 25 percent of the Performance Period has lapsed, the Committee shall
establish in writing (i) the Performance Goals and the underlying performance
criteria applicable to the Performance Period, and (ii) a Target Bonus for each
Covered Employee and a maximum payout for cash awards granted under the terms of
this Plan for such Performance Period for attainment of the specified
Performance Goals by Covered Employees. Performance Goals must be objective and
must satisfy the third-party objectivity standards under Section 162(m) of the
Code and regulations adopted pursuant to it. In addition, when provided for by
the Committee at the time the Performance Goals are established, the Performance
Goals may be adjusted to exclude the effect of any of one or more of the
following events that occur during the Performance Period: (i) asset
write-downs; (ii) litigation, claims, judgments or settlements; (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (iv) accruals for reorganization and restructuring
programs; (v) material changes to invested capital from pension and
post-retirement benefits-related items and similar non-operational items; and
(vi) any extraordinary, unusual, non-recurring or non-comparable items: (A) as
described in Accounting Principles Board Opinion No. 30, (B) as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) as publicly announced by the Company in a press release
or conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.

 

3



--------------------------------------------------------------------------------

As soon as reasonably practicable after the close of the Performance Period, the
Committee shall determine cash awards to be paid under the terms of this Plan.
Any payments made under this Plan shall be contingent upon achieving the
Performance Goals set in advance for the Performance Period in question. The
Committee shall certify in writing prior to approval of any awards that such
Performance Goals have been satisfied. (Approved minutes may be used for this
purpose.)

The maximum cash payment that may be made in any Fiscal Year to any Covered
Employee under this Plan is $4,000,000.

The cash payments under this Plan, in aggregate, do not have to equal 100
percent of the maximum payout, but cannot exceed such amount. The Committee, in
its sole discretion, may reduce the cash award otherwise payable to any Covered
Employee if it believes that such reduction is in the best interest of the
Company and its shareholders, but any reduction cannot result in any increase to
one or more other Covered Employees. The Committee has no discretion to increase
the cash award otherwise payable to any Covered Employee.

All payments shall be made in cash and in a single lump sum no later than the
15th day of the 3rd month following the end of the calendar year that includes
the last day of the relevant Performance Period. To be eligible to receive an
award, the Covered Employee must be actively employed by an Employer as of the
date of payment except as provided below in Section 6.

Section 6. Termination of Employment.

In the event a Covered Employee incurs a Termination of Employment prior to the
payment of an award for any Performance Period for any reason other than death,
Disability, Retirement, or a Change in Control, he shall not be entitled to any
payment for such Performance Period pursuant to the terms of the Plan. If a
Covered Employee incurs a Termination of Employment prior to payment of an award
for any Performance Period as a result of death, Disability, or retirement, his
award for the Performance Period (if any), as calculated pursuant to Section 5,
shall be prorated based on the length of his service during the Performance
Period when compared to the entire period. For the purpose of this Plan,
“Retirement” shall mean any voluntary Termination of Employment on or after age
55 with 10 years of Service. All prorated awards shall be paid to the Covered
Employee (or his Designated Beneficiary, in the event of his death) at the time
specified in Section 5.

In the event a Covered Employee incurs a Termination of Employment as a result
of a Change in Control that occurs prior to the payment of an award for any
Performance Period, he shall be entitled to receive a payment equal to his
Target Bonus for such Performance Period. Such payment shall be made to him
within 30 days after his Termination of Employment. Notwithstanding the
foregoing, in no event shall a Covered Employee who is a participant in the QEP
Resources, Inc. Executive Severance Compensation Plan, as amended from time to
time, as of the date on which a Change in Control occurs be entitled to such
payment.

A Change in Control of the Company shall be deemed to have occurred if (i) any
individual, entity, or group(within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities

 

4



--------------------------------------------------------------------------------

Exchange Act of 1934 (the “Exchange Act”)) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, is
or becomes the beneficial owner (as such term is used in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25 percent or more of
the combined voting power of the Company; or (ii) the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individuals who, as of the Effective Date, constitute the Board and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date, or whose appointment, election or nomination for election
was previously so approved or recommended; or (iii) the consummation of a merger
or consolidation of the Company or any direct or indirect subsidiary of the
Company with any corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60 percent of the combined voting power of the
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company’s then outstanding securities; or (iv) the Company’s
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 60 percent of the combined voting power of the voting securities of which
are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale. In
addition, if a Change in Control constitutes a payment event with respect to any
payment under the Plan which provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
clauses (i), (ii), (iii) and (iv) with respect to such payment must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A of the Code.

Section 7. Assumed Amounts Attributable to Transferred Employees

Notwithstanding any other provision herein, as of the Effective Date, the
Company has assumed the liabilities and obligations under the Questar
Corporation Annual Management Incentive Plan II, as amended and restated
effective January 1, 2010 (the “Questar AMIP II”) for the payment, if any, of an
award that a Transferred Employee (as defined below) would have otherwise been
entitled to receive with respect to the 2010 performance period pursuant to such
terms and conditions set forth in the Questar AMIP II had such Transferred
Employee not incurred a termination of employment with Questar and its
affiliates as a result of the transaction contemplated by that certain
Separation and Distribution Agreement, by and between Questar and the Company,
dated as of June 14, 2010 (the “Separation Agreement”), and as of the

 

5



--------------------------------------------------------------------------------

Effective Date Questar shall have no further liabilities or obligations with
respect to the Questar AMIP II for such Transferred Employees; provided,
however, that any Termination of Employment on or after the Effective Date shall
be deemed to be a termination of employment with Questar and its affiliates
solely for purposes of determining whether any such award would otherwise be
payable in accordance with the terms and conditions of the Questar AMIP II. For
purposes of this Section, a “Transferred Employee” means a “QEP Employee” (as
defined in that certain Employee Matters Agreement, by and between Questar
Corporation and the Company, dated as of June 14, 2010) who was eligible to
receive an award under the Questar AMIP II with respect to the 2010 performance
period.

Section 8. Other Provisions.

(a) Taxes and Withholding. All cash payments made under the Plan are subject to
withholding for federal, state, and other applicable taxes. The Company shall
deduct any taxes required by law to be withheld from all amounts paid to a
Covered Employee under this Plan.

(b) Source of Funds. All cash payments made under the Plan will be paid from the
Company’s general assets and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any Covered
Employee or his Designated Beneficiary.

(c) Coordination with Deferred Compensation Plan. Covered Employees are entitled
to defer the receipt of their cash bonuses under the terms of the QEP Resources,
Inc. Deferred Compensation Wrap Plan, as amended from time to time. Any cash
bonuses payable under this Plan that are deferred pursuant to such Deferred
Compensation Wrap Plan shall be accounted for and distributed according to the
terms of such plan and the elections made by Covered Employees thereunder.

(d) No Assignment. No right or interest of any Covered Employee under this Plan
shall be assignable or transferable in whole or in part, either directly or by
operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no right or interest of any Covered Employee under the Plan shall be
liable for, or subject to, any obligation or liability of such Covered Employee.
Any assignment, pledge, encumbrance, charge, transfer, or other act in violation
of this provision shall be void.

(e) Amendment and Termination of Plan. The Board, at any time, may amend,
modify, suspend, or terminate the Plan, but such action shall not affect the
awards earned and the payment of such awards during any given Performance
Period. No amendment to change the maximum award payable to a Covered Employee,
the definition of Covered Employee, or the definition of Performance Goals shall
be effective without shareholder approval. The Board cannot amend, modify,
suspend, or terminate the Plan in any year in which a Change in Control has
occurred without the written consent of the affected Covered Employees.

(f) Successor. The Company shall require any successor or assignee, whether
direct, indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the

 

6



--------------------------------------------------------------------------------

business and/or assets of the Company to assume the obligations under this Plan
in the same manner and to the same extent that the Company would be required to
perform if no such successor assignment had taken place.

(g) Choice of Law This Plan will be governed by and construed in accordance with
applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Colorado.

(h) Effective Date of the Plan. The Plan is effective upon the “Distribution”
(as such term is defined under that certain Separation Agreement) (the
“Effective Date”), and shall remain in effect until it is suspended or
terminated as provided in Section 8(e); provided, however, in the event that the
Separation Agreement is terminated or the Distribution otherwise does not occur
for any reason, this Plan shall automatically, and without notice, terminate and
shall be of no force or effect and no participants shall have any rights or
interests hereunder.

(i) 409A Compliance. The payments and benefits provided hereunder are intended
to be exempt from or compliant with the requirements of Section 409A of the
Code. Notwithstanding any provision of this Plan to the contrary, including,
without limitation, Section 8(e) hereof, in the event that the Company
reasonably determines that any payments or benefits hereunder are not either
exempt from or compliant with the requirements of Section 409A of the Code, the
Company shall have the right adopt such amendments to this Plan or adopt such
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that are necessary or
appropriate (i) to preserve the intended tax treatment of the payments and
benefits provided hereunder, to preserve the economic benefits with respect to
such payments and benefits, and/or (ii) to exempt such payments and benefits
from Section 409A of the Code or to comply with the requirements of Section 409A
of the Code and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 8(i) does not, and shall not be construed
so as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Covered Employee for any failure to do so.

Notwithstanding anything to the contrary in this Plan, no compensation or
benefits shall be paid to a Covered Employee during the 6-month period following
his or her “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”)) to the extent that the
Company determines that the Covered Employee is a “specified employee” at the
time of such Separation from Service and that that paying such amounts at the
time or times indicated in this Plan would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without being subject to such
additional taxes, including as a result of the Covered Employee’s death), the
Company shall pay to the Covered Employee a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Covered Employee
during such 6-month period.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

I hereby certify that this QEP Resources, Inc. Annual Management Incentive Plan
II was duly adopted by the Board of Directors of QEP Resources, Inc. on June 12,
2010.

Executed on this 12 day of June, 2010.

 

By:  

/s/ Richard J. Doleshek

         Richard J. Doleshek             Executive Vice President, Chief
Financial Officer and Treasurer